DETAILED ACTION
Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of application CN 2019109009841, filed on September 23, 2019, was electronically retrieved by the USPTO on October 8, 2020.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
I.	Claims 5-9 and 19-23, drawn to processing related to a conditional jump, including storing of a prediction into a count buffer, predicting a next instruction to be read, comparing the prediction with the actual result, and determining a next instruction to retire based on information read from the count buffer.  This is classified in G06F 9/3857 and 3861.
II.	Claims 10-12 and 24-26, drawn to processing related to an unconditional jump, including indicating the jump target address as address information of a next instruction to be retired.  This species does not involve prediction.  This is classified in G06F 9/3857.
The species are not obvious variants of each other based on the current record, and are independent or distinct because:
Inventions I and II are related as subcombinations usable together in a single combination (e.g. a single count buffer can be used to track both conditional and unconditional jump instructions during the course of program execution).  The subcombinations are distinct if they do not overlap in scope (i.e., if neither species infringes the other species (see MPEP 806.05)) and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, species I is separately usable to handle predictable branches and recovery from misprediction.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because the aforementioned inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required at least because the multiple species require different classifications and/or fields of search (e.g. different queries).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall Currently, claims 1-4, 13-18, and 27-29 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
MPEP § 812.01 states that the Examiner does not have to telephone applicant to request an oral election in cases where the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone.  A species restriction is deemed complex by the examiner and applicant should be afforded the benefit of receiving the restriction for careful review and time to formulate a response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David J. Huisman/Primary Examiner, Art Unit 2183